In an action for a declaratory judgment with respect to moneys deposited in certain bank accounts, and for other relief, plaintiff appeals from a judgment of the Supreme Court, Kings County, dated October 25, 1968 and made after a nonjury trial. Appeal dismissed, with costs to respondents Hofferman and Block, unless appellant flies and serves a proper appendix within 30 days after entry of the order hereon. The appendix submitted on this appeal is patently insufficient for the purpose of passing on the contention raised in appellant’s brief. The trial produced over 200 pages of transcript of which the appendix contains three pages of testimony (Lo Gerfo v. Lo Gerfo, 30 A D 2d 156; Nelsen v. Rampone, 31 A D 2d 933; see E. P. Reynolds, Inc. v. Nager Elec. Co., 17 N Y 2d 51; Melville v. Melville, 29 A D 2d 679; Pollack v. Pollack, 25 A D 2d 756; CPLR 5528). Rabin, Acting P. J., Hopkins, Benjamin, Munder and Martuseello, JJ., concur.